DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 27 June 2022.  Claims 47-66 are pending.  Please note that the Examiner of Record has changed.

Response to Arguments
The prior 35 USC 112(b) rejections are withdrawn in light of the amendments to claims 55 and 65.
Applicant’s further arguments with respect to claims 47-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47, 49-54, 57, 59-64, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coburn, IV et al. (US Publication 2014/0331133 A1, hereinafter Coburn).


	Regarding claim 47, Coburn discloses an audio playing method implemented by an electronic device (Coburn discloses systems and methods for media playback via media applications, at ¶ [0014]), wherein the audio method comprises:
establishing a coupling to an external audio device (a control device may be utilized to allow access, control, and configuration of a media playback system, at [0068].  The control device is capable of communicating with a plurality of external playback devices located in one or more “playback zones”, at in [0062] and seen in Fig. 2.  The controller and external playback devices are communicatively coupled over a wired or wireless network, at in [0049].  The control device may be a network device on which media playback system controller application software may be installed, such as a tablet or smartphone, at [0067]);
	playing first audio associated with a first application using a first speaker of the electronic device (Coburn discloses that a user may operate a media application “to listen to music on her smartphone while walking down the street”, at [0017]);
	obtaining second audio associated with a second application, wherein the first application and the second application comprise different applications (Coburn discloses that multiple media services may be used as sources for playback on media playback devices, at [0015].  Such audio services may be used as selectable “audio content sources”, as in [0082] and shown in the user interface of Fig. 5, item 550.  It follows that a user may listen to audio from a first media service application, then utilize the controller interface application to select media from another audio service for playback on an external device, as seen in Fig. 5); and
	sending, based on a preset application classification and based on the second audio being associated with the second application, the second audio to the external audio device to enable the external audio device to play the second audio using a second speaker of the external audio device instead of the electronic device playing the second audio while the electronic device continues to play the first audio using the first speaker of the electronic device (Coburn discloses that multiple media services may be used as sources for playback on media playback devices, at [0015].  Such audio services may be used as selectable “audio content sources”, as in [0082] and shown in the user interface of Fig. 5, item 550.  It follows that a user may listen to audio from a first media service application through the on-board speaker of the media controller device, then utilize the controller interface application to select media from another audio service for playback on an external device, as seen in Fig. 5.  Coburn further discloses the use of playback policies that correspond to the media application associated with the desired audio playback, at [0019-0020]).
	Claims 57 and 66 recite limitations similar in scope to claim 47, and as such are rejected under similar rationale.

	Regarding claim 49, Coburn discloses storing associations between the first application and a first type of the first audio and between the second application and a second type of the second audio (Coborn discloses the use of playback policies that correspond to the media application associated with the desired audio playback, at [0019-0020].  Coburn discloses that playback policies are set in relation to the media service used to access the desired audio, at [0014]-[0016].  Such policies must inherently be stored to be applied by the system).
	Claim 59 recites limitations similar in scope to those of claim 49, and as such is rejected under similar rationale.

	Regarding claim 50, Coburn discloses wherein the quantity of historical times of playing audio associated with the second application using the external audio device is greater than or equal to a first threshold (Coburn discloses setting policies that may restrict media playback related to the number of replays of a media item that may occur in a predetermined period of time.  See Coburn, [0111]).
Claim 60 recites limitations similar in scope to those of claim 50, and as such is rejected under similar rationale.
	
	Regarding claim 51, Coburn discloses sending display data to the external audio device to enable the external audio device to display an interface of the second application (Coburn discloses wherein external playback devices may include a visual component, such as part of a television, at [0061].  Coburn further discloses that “user interfaces of varying formats, styles, and interactive sequences may alternatively be implemented on one or more network devices to provide comparable control access to a media playback system, at [0071]).

	Regarding claim 52, Coburn discloses obtaining a first instruction from a user, wherein the first instruction instructs to play the second audio on the external audio device (as seen in Fig. 5, Coburn discloses a graphical user interface through which a user may select desired audio to be played through a desired external audio device.  See further  [0079]).
	Claim 62 recites limitations similar in scope to those of claim 52, and as such is rejected under similar rationale.

	Regarding claim 53, Coburn discloses presenting user prompt information, wherein the user prompt information prompts the user to identify which device plays the second audio, and obtaining the first instruction from the user for the prompt information (as seen in Fig. 5, Coburn discloses a graphical user interface through which a user may select desired audio to be played through a desired external audio device.  The display and subsequent designation of an external audio device amounts to “prompt information”.  See further  [0079]).
Claim 63 recites limitations similar in scope to those of claim 53, and as such is rejected under similar rationale.

	Regarding claim 54, Coburn discloses wherein the first application and the second application are different multimedia applications installed on the electronic device (as shown above, a user may play music through a media application on their smartphone, as well as control various external media device outputs through a controller application.  See [0017] and [0082]).
Claim 64 recites limitations similar in scope to those of claim 54, and as such is rejected under similar rationale.

Regarding claim 61, Coburn discloses displaying an interface of the first application (media applications used for audio playback, such as those disclosed by Coburn at [0015], are notoriously well-known to utilize a graphical user interface for application manipulation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Obaidi et al. (US Publication 2017/0012981 A1, hereinafter Obaidi).

Regarding claim 48, Coburn discloses the audio playing method as in claim 47, including playing audio with respect to various assigned policies.  Coburn fails to explicitly disclose identifying, based on the second audio being associated with the second application, that the second audio is associated with the external audio device, wherein the preset application classification comprises a privacy setting of the first application and the second application.
Obaidi discloses systems and methods for implementing application policies similar to those of Coburn.  Furthermore, Obaidi discloses wherein a user may set privacy criteria as a part of an application policy, such that an application may only access a hardware component, such as an input/output component, if it has been granted permission.  See Obaidi at [0013] and [0040]-[0041].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the policies of Coburn to include the hardware access policies as in Obaidi.  One would have been motivated to make such a combination for the advantage of allowing a user to fully understand and monitor the usage of their various device resources.  See Obaidi, [0002].
Claim 58 recites limitations similar in scope to those of claim 48, and as such is rejected under similar rationale.

Claims 55, 56, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Terlizzi (US Publication 2009/0143007 A1).

Regarding claim 55, Coburn discloses the audio playing method of claim 47.  Coburn fails to explicitly disclose such wherein the first audio comprises telephony audio, and wherein the telephony audio comprises a voice call process after a voice call is established.  
Terlizzi discloses systems and methods for communicating chosen media items over a communications path, similar to Coburn.  Furthermore, Terlizzi discloses wherein the chosen media items are telephony audio as part of a voice call, at [0067].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the external audio device communications of Coburn to include the voice calls of Terlizzi.  One would have been motivated to make such a combination for the advantage of allowing a user to transmit any type of audio media they wish to any particular output device.  See Terlizzi, [0004].
Claim 65 recites limitations similar in scope to those of claim 55, and as such is rejected under similar rationale.  

Regarding claim 56, Terlizzi discloses wherein the first audio is associated with a social application installed on the electronic device, wherein the first audio comprises a voice message, and wherein the second audio is associated with a multimedia application installed on the electronic device (Terlizzi discloses a social file sharing application, at [0034], which includes the sharing of voice messages, songs, podcasts, etc.  “Without terminating communications operation 340, user 310 may use communications device 330 to select any suitable media item 350 for sharing with recipient 320. Such media item may include, for example, a song, a video, a podcast, an image, a voicemail message, or any other suitable media item”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145